 


114 HR 2527 IH: To designate the facility of the United States Postal Service located at 7802 37th Avenue in Jackson Heights, New York, as the “Jeanne Sobelson Manford Post Office Building”.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2527 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Crowley (for himself, Ms. Slaughter, Mr. Higgins, Mr. Rangel, Ms. Velázquez, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Mr. Serrano, Ms. Clarke of New York, Ms. Meng, Mr. Israel, Mr. Nadler, Mrs. Carolyn B. Maloney of New York, Mr. Engel, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 7802 37th Avenue in Jackson Heights, New York, as the Jeanne Sobelson Manford Post Office Building. 
 
 
1. Jeanne Sobelson Manford Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 7802 37th Avenue in Jackson Heights, New York, shall be known and designated as the Jeanne Sobelson Manford Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jeanne Sobelson Manford Post Office Building. 
 
